FILED
                              UNITED STATES DISTRICT COURT                           OCT 28 2010
                              FOR THE DISTRICT OF COLUMBIA                     Clerk, U.S. District & Bankruptcy
                                                                              Courts for the District of Columbia
ANTONIO COLBERT,                               )
                                               )
                 Plaintiff,                    )
                                               )
        v.                                     )       Civil Action No.
                                               )                                10 1838
BURGER KING,                                   )
                                               )
                 Defendant.                    )

                                   MEMORANDUM OPINION

                 This matter comes before the court on review ofplaintiffs application to proceed

in forma pauperis and pro se civil complaint. The court will grant the application, and dismiss

the complaint.

                 Plaintiff alleges that Burger King employees have harassed, insulted and

threatened him, and he demands damages of$50,000. CompI. at 2. Federal district courts have

jurisdiction in civil actions arising under the Constitution, laws or treaties of the United States.

See 28 U.S.c. § 1331. In addition, federal district courts have jurisdiction over civil actions

where the matter in controversy exceeds $75,000, and the suit is between citizens of different

states. See 28 U.S.c. § 1332(a). The complaint neither states a federal claim nor establishes

diversity of citizenship. Accordingly, the Court will dismiss this action for lack of subject matter

jurisdiction.

                 An Order consistent with this Memorandum Opinion is issued separately.




                                               United States District Judge
DATE: t      f))"'UJ7l 0